195 S.E.2d 75 (1973)
17 N.C. App. 572
Stephen BENFIELD
v.
Paul C. TROUTMAN and Travelers Insurance Company.
No. 73221C84.
Court of Appeals of North Carolina.
March 14, 1973.
Certiorari Denied April 30, 1973.
*76 White & Crumpler by Michael J. Lewis, Winston-Salem, for plaintiff appellant.
Spears, Spears, Barnes & Baker by Alexander H. Barnes, Durham, for defendant appellees.
Certiorari Denied by Supreme Court April 30, 1973.
HEDRICK, Judge.
Plaintiff first contends "[t]he trial court erred in denying plaintiff's motion for further hearing in order to present rebuttal testimony".
The motion for a futher hearing in which to present rebuttal testimony was addressed to the sound discretion of the deputy commissioner and his ruling thereon is not reviewable on appeal absent a showing of abuse of discretion. Harris v. Construction Co., 10 N.C.App. 413, 179 S.E.2d 148 (1971); Mason v. Highway Commission, 273 N.C. 36, 159 S.E.2d 574 (1968).
Plaintiff did not show in his motion the nature of the rebuttal testimony or that it would differ from testimony adduced at the original hearing. Plainiff failed to show anything which would have justified a further hearing and has therefore failed to show an abuse of discretion by the hearing officer.
Plaintiff next asserts that "[t]he commission's findings are not supported by competent evidence and do not justify its legal conclusions and decision" but then "candidly concedes . . . that although there is substantial evidence contrary to the Commission's findings and conclusions, its findings appear to be supported by competent evidence and to support the decision".
Findings of fact of the Industrial Commission are binding on appeal when supported by any competent evidence, even though there be evidence that would have supported a contrary finding. G.S. § 97-86; Hales v. Construction Co., 5 N.C.App. 564, 169 S.E.2d 24 (1969), cert. denied 275 N.C. 594 (1969).
The opinion and award of the Industrial Commission is
Affirmed.
MORRIS and VAUGHN, JJ., concur.